Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.    Claims 8-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 8-10, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph (MPEP 2173.05(p) (II)), since it is unclear whether the claims are intended to be directed to an apparatus or a method.  Appropriate correction is required.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-7 are allowed.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

The present invention relates to an apparatus and a method for calculating insulation resistances and parasitic capacitances of a battery outside the battery.  Conventionally, in order to measure an insulation resistance of the negative electrode insulation resistor of the battery, the DCR meter was manually coupled to the negative electrode terminal of the battery and the case of the battery and measured the insulation resistance of the negative electrode insulation resistor by dividing the applied voltage by a current flowing through the negative electrode terminal and the case. Accordingly, a separate voltage for measuring the insulation resistances and the parasitic capacitances that are calculated in a manner of discharging a voltage already charged in the parasitic capacitors should be manually applied to the battery, and thus, the user cannot but be exposed to a risk of an electric shock due to a high voltage applied to the battery as it is.  
The instant applicant is to provide a technique as disclosed in claim 1, wherein a second switch having one end coupled to the other end of the third resistor and the other end coupled to the other end of the fourth resistor; a fifth resistor having one end coupled to the negative electrode connector and one end of the second resistor; a sixth resistor having one end coupled to the ground connector and one end of the fourth resistor; a third switch having one end coupled to the other end of the fifth resistor and the other end coupled to the other end of the sixth resistor; a second ADC coupled to the other end of the fourth resistor and the other end of the sixth resistor; and a control unit controlling turn-on/off of the first switch, the second switch, and the third switch and calculating insulation resistances of the battery through values each output from the first ADC and the second ADC. 
Thus, independent claim 1 of the instant application successfully teach the step of calculating insulation resistances and parasitic capacitances of a battery outside the battery. In the present invention, when a positive electrode connector and a negative electrode connector are coupled to a positive electrode terminal and a negative electrode terminal of the battery, respectively, and a ground connector is coupled to a case of the battery, even though the battery is positioned inside a chamber in order to perform a temperature test or the like of the battery, the insulation resistances and the parasitic capacitances of the battery may be calculated without needing to move the battery to the outside of the chamber.  Therefore, the present invention provides a testing system to improve the issues associated with the parasitic capacitances that are calculated in a manner of discharging a voltage already charged in the parasitic capacitors, and may thus be calculated with high accuracy.

Claims 2-10 are allowable due to their dependencies from independent claim 1.  

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above mentioned limitations.  Although the updated PE2E searches (attached) of record provides references Lee (U.S. 2022/0003823 A1) which disclose an insulation resistance measurement apparatus includes a first resistance unit having one end connected to an anode of a battery and the other end connected to ground, and variably having a first resistance value or a second resistance value greater than the first resistance; a second resistance unit having one end connected to a cathode of the battery and the other end connected to ground, and variably having a third resistance value or a fourth resistance value greater than the third resistance value according to control; a voltage measurement unit configured to measure a voltage across the first or second resistance unit; and an insulation resistance calculation unit configured to calculate a first insulation resistance value between the anode of the battery and ground and a second insulation resistance value between the cathode of the battery and ground by using the first to fourth resistance values and the measured voltage as seen in Fig. 1 below.


    PNG
    media_image1.png
    431
    525
    media_image1.png
    Greyscale


Reference Yamaguchi (U.S. 2021/0284029 A1) discloses the device has a detection capacitor that is provided for operating as a flying capacitor. A control unit is used for measuring a voltage of the detection capacitor. A discharge circuit includes a discharge capacitor. An end of the discharge circuit is connected to a positive electrode side of a high-voltage battery and the other end to a negative electrode side. The discharge circuit has two discharge resistors and two switches that are connected two ends of the capacitor and a ground in series. An electrical resistance value of one of the resistors is provided smaller than that of the other resistor as seen in Fig. 1


    PNG
    media_image2.png
    180
    525
    media_image2.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claim 1.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Yamaguchi and Lee to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		August 8, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858